DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2022 has been entered.
This office action is responsive to the Amendment filed November 9, 2022 (herein referred to as “Amendment”).  As directed by the Amendment Claims 1, 6, 11, and 12 are amended.  Claims 5, 10, and 18-24 have been cancelled while Claims 25-29 are added. Therefore, Claims 1-4, 6-9, 11-17 and 25-29 are pending and have been fully considered.

Claim Objections
Claims 6 and 25 are objected to because of the following informalities:  each recites “a weight reduction space arranged between the piston stop and the stratified scavenging channel” in lines 6 and 5, respectively.  Examiner suggests amending this to read --a weight reduction space arranged between the piston [[stop]] top and the stratified scavenging channel--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amend et al. (U.S. Patent Publ’n No. 2005/0045124, herein “Amend”).
Regarding Claim 25, Amend discloses a two-stroke engine piston (5) that includes a piston top (29), a mantle surface (22), a stratified scavenging channel (25) in the mantle surface (22) (see Figure 3), and a weight reduction space (23) arranged between the piston top (29) and the stratified scavenging channel (25) (see Figure 3 and paragraph [0021], last sentence).  Amend discloses that the weight reduction space (23) has a first axial extent (dimension in the up-down direction) at the mantle surface and a first tangential extent (dimension in the side-side direction) at the mantle surface, and wherein the first tangential extent is greater than the first axial extent (see Figure 3).
Regarding Claim 29, Amend discloses that the weight reduction space (23) is configured to be isolated from interconnecting any gas transferring channels (functional implication of the weight reduction space).

Allowable Subject Matter
Claims 1-4, 6-9, 11-17 are allowable over the prior art.
Claims 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments (see Amendment filed November 9, 2022) with respect to the rejections of Claims 1-4, 6-9, 11-17 have been fully considered and are persuasive.  The rejections of Claims 1-4, 6-9, 11-17 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747